Citation Nr: 1031806	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-21 012	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1961 to March 1970.  
He was wounded in combat during service in Vietnam.

This matter previously came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for back sprain.    

In November 2009, the Board remanded the claim for additional 
development.  The case has been returned to the Board now for 
further appellate action.  


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a back sprain.

2.  In July 2004, the Veteran filed a notice of disagreement with 
the RO's denial of his claim to reopen the issue of entitlement 
to service connection for a back sprain.

3.  In an October 2004 statement of the case, the RO again denied 
the Veteran's claim to reopen the issue of entitlement to service 
connection for a back sprain.

4.  The Veteran did not perfect the appeal.  

5.  In November 2009, the Board issued a remand, directing the RO 
to issue a statement of the case for the claim to reopen the 
issue of entitlement to service connection for a back sprain.



CONCLUSION OF LAW

The Board did not have jurisdiction to adjudicate the issue on 
appeal when it issued its remand in November 2009, and its 
actions constituted a denial of due process.  38 C.F.R. §§ 
20.202, 20.302, 20.904, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).    

In the November 2009 decision, the Board correctly stated that 
the Veteran had timely filed a notice of disagreement with the 
February 2004 rating decision.  However, the Board found that a 
statement of the case had not yet been provided for the issue, 
which was recharacterized as service connection for a low back 
disability, and remanded the issue under Manlicon v. West, 12 
Vet. App. 238 (1999).  

The case file was returned to the Board, and upon further review, 
a statement of the case was in fact provided and proper notice 
was issued in October 2004.  The record does not show that the 
Veteran submitted a VA Form 9 or otherwise perfected the appeal.  
Therefore, the February 2004 rating decision became final and the 
Board did not have jurisdiction over the issue.  38 C.F.R. §§ 
20.202, 20.302, 20.1103.  As such, the remand portion of the 
November 2009 decision directing the RO to adjudicate the claim 
to reopen the issue of entitlement to service connection for a 
back sprain by issuing a statement of the case was a denial of 
due process and must be vacated.  38 C.F.R. § 20.904.  




ORDER

The November 2009 Board remand addressing the issue of 
entitlement to service connection for a low back disability is 
vacated.  

 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


